 1   MAHONEY LAW GROUP, APC
     KEVIN MAHONEY (SBN 235367)
 2   KATHERINE J. ODENBREIT (SBN 184619)
     249 East Ocean Boulevard, Suite 814
 3   Long Beach, CA 90802
     Telephone:     (562) 590-5550
 4   Facsimile:     (562) 590-8400
     Email: kmahoney@mahoney-law.net
 5          kodenbreit@mahoney-law.net
 6   Attorneys for Plaintiff
     DARREN WONDERLY
 7
     JACKSON LEWIS P.C.
 8   NATHAN W. AUSTIN (SBN 219672)
     EVAN D. BEECHER (SBN 280364)
 9   400 Capitol Mall, Suite 1600
     Sacramento, California 95814
10   Telephone:    (916) 341-0404
     Facsimile:    (916) 341-0141
11   Email: austinn@jacksonlewis.com
            evan.beecher@jacksonlewis.com
12   Attorneys for Defendant
     SHERIFF DONNY YOUNGBLOOD
13

14                                     UNITED STATES DISTRICT COURT
15                                   EASTERN DISTRICT OF CALIFORNIA
16   DARREN WONDERLY, individually and on CASE NO. 1:16-cv-01621-LJO-JLT
     behalf of those similarly situated,
17                                        [PROPOSED] ORDER GRANTING
                    Plaintiff,            JOINT STIPULATION TO EXTEND THE
18                                        STAY
             v.                           (Doc. 104)
19
     SHERIFF DONNY YOUNGBLOOD AND
20   DOES 1 through 50,
21                    Defendants.
22

23

24

25

26
27

28
                                                        1
     Joint Stipulation to Stay Proceedings and Vacate       Darren Wonderly v. Sheriff Donny Youngblood, et al.
     Future Hearing Dates; [Proposed] Order                                       Case No. :16-CV-01621-JLT
 1                                            [PROPOSED] ORDER
 2           Based upon the stipulation of the parties and good cause appearing, the Court
 3   ORDERS:
 4           1.       To allow the settlement to be considered by the Kern County Board of
 5   Supervisors, the stay is extended to September 30, 2021.
 6           2.       No later than September 20, 2021, the parties SHALL file a joint status report
 7   regarding the settlement or, if the case is not settled, they SHALL file a proposed amended
 8   scheduling order.
 9           All other provisions of the Court’s May 20, 2021 order (Doc. 103) remain in place.
10
     IT IS SO ORDERED.
11

12       Dated:      June 30, 2021                              _ /s/ Jennifer L. Thurston
                                                        CHIEF UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                           2
     Joint Stipulation to Stay Proceedings and Vacate          Darren Wonderly v. Sheriff Donny Youngblood, et al.
     Future Hearing Dates; [Proposed] Order                                          Case No. :16-CV-01621-JLT
